Citation Nr: 1427421	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-10 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive sleep apnea (OSA), to include as secondary to service-connected status post septorhinoplasty for nasal obstruction, with nasal valve reconstruction, bilaterally, and adjustment fracture of the nasal bone.  

2.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee with torn meniscus, status postoperative arthroscopic surgery.

3.  Entitlement to an initial compensable disability evaluation for status post septorhinoplasty for nasal obstruction, with nasal valve reconstruction, bilaterally, and adjustment corrective fracture of the nasal bone.


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1979 and from April 1981 to November 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and February 2010 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas.

In February 2011, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing testimony is of record.  In May 2012, the Board remanded this matter for additional development, to include VA examinations.  The requested development has been completed and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Subsequent to the issuance of the last statement of the case, additional VA treatment records were added to the record.  The Veteran was informed of the additional treatment records that had been added and in April 2014 he waived his right to have the matter remanded to the RO for review of the additional evidence.  The Veteran requested that the adjudication of the appeal proceed.  

FINDINGS OF FACT

1.  Any current OSA is neither of service origin nor is it etiologically related to the Veteran's service-connected status post septorhinoplasty.

2.  Flexion of the left knee has been shown to functionally be limited to no less than 120 degrees, with no functional impairment of extension.

3.  Objective findings of subluxation or lateral instability of the left knee were not demonstrated prior to May 21, 2012, but were shown to be mild as of that date.  

4.  The Veteran's postoperative nasal residuals are not productive of 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.


CONCLUSIONS OF LAW

1.  OSA was not incurred in service, nor is it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for a rating in excess of 10 percent for limitation of motion of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5259, 5260, 5261 (2013).

3.  The criteria for a 10 percent disability evaluation, and no more, for left knee arthritis based upon subluxation/lateral instability were met May 21, 2012, but no earlier.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5257 (2013).

4.  The criteria for a compensable rating for the Veteran's postoperative nasal surgery residuals have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6502 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As it relates to the appeal of service connection for OSA, the RO, in a March 2009 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.  The March 2009 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim.

As it relates to the claim for an increased disability evaluation for the left knee disorder, the VCAA notice letter sent in October 2009 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information on disability ratings and effective dates. 

As it relates to the issue of a higher initial rating for residuals of septorhinoplasty, the courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant.

As it relates to the appeal of service connection for OSA, the Veteran was afforded VA examinations in July 2009 and May 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be adequate for rating purposes.  The examination reports provided a history supplied by the Veteran and detailed examination results and the May 2012 examiner provided a detailed opinion which provided sufficient information to properly address the Veteran's claim and complied with the directives of the Board remand. 

As to the left knee claim, the Veteran was afforded VA examinations in November 2009 and May 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be adequate for rating purposes.  The examination reports provided a history supplied by the Veteran and detailed examination results.

As to the septorhinoplasty residuals, the Veteran was afforded VA examinations in July 2009 and May 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be adequate for rating purposes.  The examination reports provided a history supplied by the Veteran and detailed examination results.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2011 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Acting Veterans' Law Judge asked questions to ascertain the whether the Veteran's current sleep apnea was related to his service as well as questions about the nature of his septorhinoplasty and left knee disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Acting Veterans' Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and by appearing before the undersigned Veterans Law Judge in February 2011.  He was also afforded VA examinations subsequent to the hearing.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to notify or assist the Veteran in substantiating these claims.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303. 

Chronic obstructive sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b)  does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran maintains that his OSA had its onset in service or in the alternative is caused or aggravated by his service-connected status septorhinoplasty residuals.

Service treatment records do not reveal any findings of OSA during the Veteran's military service.  At the time of the Veteran's July 1995 service separation examination, normal findings were reported for the nose, sinuses, lungs and chest, with no notation of any sleeping or breathing problems at that time.

The Veteran was not diagnosed with OSA until 2006, more than a decade after he separated from service.  

In conjunction with his claim, the Veteran was afforded a VA examination in July 2009.  At the time of the examination, the Veteran reported the onset of sleep apnea in recent years.  He stated that he underwent a polysomnogram three years earlier and was diagnosed with OSA at that time.  The Veteran reported that although he had had loud snoring for years, it was only during a trip in February 2006 that a co-worker observed his apnea.  The examiner indicated that it was his belief that the currently diagnosed sleep apnea was not related to the deviated nasal septum noted in the military service.  He opined that the OSA was less than likely to be caused by a result of the observed deviated nasal septum noted in the military.  

At the February 2011 hearing, the Veteran's spouse testified that the Veteran had snored like a "freight train" for the past 29 years.  He would stop and then get deathly quiet.  She indicated that she thought it was weird but really did not think much about it.  The Veteran testified about being told by a co-worker about his apnea symptoms in 2006.  The Veteran indicated that he was sleepy during his period of service.  He stated that he did not seek treatment for any type of fatigue in service.  The Veteran indicated that this began sometime in the mid-1980s.  

As a result of the Veteran's testimony, the Board requested that an additional VA examination be performed to determine the etiology of the Veteran's OSA and its relationship, if any, to his period of service and/or his service-connected nasal disorder.  

The Veteran was afforded the requested VA examination in May 2012.  The examiner noted that the claims folder was available and had been reviewed.  Following examination of the Veteran, the examiner indicated that it was less likely that the Veteran's OSA began during service or was otherwise caused by his military service.  He noted that testing in 2006 occurred after the Veteran stated he stopped smoking seven years earlier and then gained 35-40 lbs. over his normal body weight.  He noted that the Veteran had a history of smoking since 14, smoking two packs per day until stopping 7-8 years earlier.  He observed that the OSA testing did not take place until almost 12 years after the Veteran left service.  The examiner indicated that the effects of smoking, marked weight gain, and residual excessive tissue even after losing some of the gained weight, along with gaining, could all contribute to the changes in the respiratory physiology.  He further noted that although snoring was a symptom that was present with OSA, it was not diagnostic of or only occurring in OSA.  

The examiner further opined that it was less likely than not that the Veteran's nasal injuries/surgeries aggravated or increased in severity the OSA beyond its natural progression.  He noted that the last nasal surgery occurred before separation from service and there were no records of in-service complaints of OSA symptoms nor were there any noted on discharge, with the diagnosis 11-12 years later.  He observed that the claims of loud snoring and fatigue while in service were acknowledged but were not specific for sleep apnea.  

The Board finds that the weight of the evidence is against the conclusion that the Veteran's OSA had its onset in service.  The service treatment records do not reveal any complaints or findings of OSA during the periods of service.  Furthermore, as noted above, the Veteran has acknowledged, and treatment records confirm, that he was not diagnosed with OSA until 2006, approximately a decade after his separation from service; therefore, the evidence does not reflect in-service OSA. 

As to the Veteran's and his wife's beliefs that his OSA is related to his period of service or his service-connected status post septorhinoplasty for nasal obstruction, with nasal valve reconstruction, bilaterally, and adjustment fracture of the nasal bone, the question of causation of such OSA extends beyond an immediately observable cause-and-effect relationship and, as such, neither the Veteran nor his wife is competent to address etiology in the present case.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
In this case, the Veteran and his spouse do not have the requisite training or expertise to diagnose the onset of his OSA and/or opine as to the cause of his current OSA, to include any relationship to his service-connected status post septorhinoplasty for nasal obstruction, with nasal valve reconstruction, bilaterally, and adjustment fracture of the nasal bone.  The Veteran's spouse testified about the snoring she observed, but the VA examiner was aware of this, but explained that snoring was not diagnostic of OSA. 

Next, service connection may be granted when the evidence establishes a nexus between active duty service and current complaints.  The Veteran was afforded the opportunity to provide medical evidence and/or an opinion relating his current OSA to his period of service.  He has not provided either medical evidence or an opinion to support this proposition.  Furthermore, the May 2012 VA examiner specifically indicated that the Veteran's OSA was not at least as likely as not related to his period of service.  In conjunction with the examination, the examiner also reviewed the entire claims folder and provided detailed rationale to support his opinion.  In sum, the preponderance of the evidence weighs against a finding that any current OSA developed in service or is otherwise related to his period of service.  

As to the question of secondary service connection, as noted above, neither the Veteran, nor his wife, are competent to render an opinion as to whether his current OSA is proximately due to or aggravated by his service-connected septorhinoplasty residuals.  The Veteran was afforded the opportunity to submit medical evidence and/or an opinion demonstrating a relationship between his OSA and his service-connected status post septorhinoplasty for nasal obstruction, with nasal valve reconstruction, bilaterally, and adjustment fracture of the nasal bone, and has not done so.  For example, following the Veteran's Board hearing, the record was held open for 60 days to allow the Veteran to seek medical evidence.

In contrast, the May 2012 VA examiner opined that the Veteran's OSA was not caused or aggravated by his service-connected status post septorhinoplasty for nasal obstruction, with nasal valve reconstruction, bilaterally, and adjustment fracture of the nasal bone.  The VA examiner provided rationale to support the opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the more probative evidence of record.  In sum, the preponderance of the evidence weighs against a finding that any current OSA was caused or aggravated by the Veteran's service-connected status post septorhinoplasty for nasal obstruction, with nasal valve reconstruction, bilaterally, and adjustment fracture of the nasal bone.  In sum, the preponderance of the evidence weighs against a finding that any current OSA was caused or aggravated by the Veteran's service-connected status post septorhinoplasty for nasal obstruction, with nasal valve reconstruction, bilaterally, and adjustment fracture of the nasal bone.

III.  Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to  be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Where entitlement to compensation has already been established, as is the case and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Knee Degenerative Arthritis

Diagnostic Codes 5003 and 5010 provide that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013). 

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent rating when there is severe recurrent subluxation or lateral instability. 

Limitation of motion of the knee is addressed in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is limited to 60 degrees; for a 10 percent rating where flexion is limited to 45 degrees; 20 percent rating where flexion is limited to 30 degrees; and for a 30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to 5 degrees; for a 10 percent rating where extension is limited to 10 degrees; for a 20 percent rating where extension is limited to 15 degrees; for a 30 percent rating where extension is limited to 20 degrees; for a 40 percent rating where extension is limited to 30 degrees; and for a 50 percent rating where extension is limited to 45 degrees. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604  (1997).  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 56,704 (1998). 

The General Counsel  subsequently held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  In addition, General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by X-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel  stated that the availability of a separate disability rating must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

In this case, the Veteran is currently assigned a 10 percent rating for his service-connected internal derangement of the left knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5259 which is the maximum rating allowed under that diagnostic code.

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance. Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40  and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

In October 2009, the Veteran requested an increased evaluation for his left knee disorder, indicating that the condition had worsened.  

A VA examination was provided in November 2009.  The Veteran reported having received an injection in his knee in October 2009.  He rated the left knee pain as 4/10 and intermittent in nature.  The Veteran stated that he could not walk long distances, run, or squat.  The Veteran stated that repetitive use caused pain.  He could not quantify any additional loss of range of motion after repetitive use.  

Physical examination revealed the left knee was tender to palpation over the medial joint line.  There was mild swelling in the suprapatellar bursa medially.  There was no instability.  The Veteran had mild crepitation and used a cane for walking.  He could fully extend to 0 degrees and could flex to 128 degrees.  There was no additional loss of motion with three repetitions due to pain, weakness, fatigue, or loss of coordination.  The examiner noted that symptoms were pretty much the same day-to-day without flare-ups.  He indicated that there was no knee instability.  

In January 2011, the Veteran's left knee was found to have no swelling, redness, or effusion.  He had range of motion from 0-130 degrees.  All ligaments were intact and nontender to stress.  The knee was injected with Synvisc.

At his February 2011 hearing, the Veteran testified that he could not walk for any length of time without his knee swelling up.  He stated that as the day went on the motion decreased.  The Veteran indicated that he had last worked in 2007 and that his occupation was a custodian.  He indicated that his knees affected him when he last worked.  He stated that he could not go back to work as a result of his knees.  The Veteran reported receiving an injection every six months.  He stated that his last injection was a few months earlier.  The Veteran testified that his left knee had gotten worse since the last examination.  The Veteran stated that he could bend his knee farther when there was no weight on it.  He reported taking etodolac for his knee.  

Following the February 2011 hearing, the Veteran was afforded a second VA examination in May 2012.  At the time of the examination, the Veteran reported having flare-ups with walking and weather.  Range of motion was from 0 to 120 degrees.  Ranges of motion remained the same after repetitive testing.  There was no functional loss or impairment of the knee.  The Veteran had less movement than normal and pain on movement.  There was no tenderness or pain to palpation.  Knee strength was 5/5.  Anterior stability was 1+ with normal posterior stability and medial-lateral stability.  There was no evidence of recurrent patellar subluxation or dislocation.  There was no x-ray evidence of patellar subluxation.  The examiner indicated that the Veteran could do clerical type work but could not squat, climb, or kneel.  The Veteran did not use any assistive devices.  

With regard to the left knee, the Veteran has been found to have full extension at the time of each VA examination and outpatient visit, with no additional limitation of motion being found after repetitive use.  As such, an increased or separate evaluation is not warranted under Diagnostic Code 5261.

As it relates to flexion of the left knee, the Veteran has not been shown to have flexion that is functionally limited to less than 120 degrees at the time of any VA examination or outpatient visit during the time period in question.  In reaching that decision, the Board considered whether a higher disability evaluation was warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, however, there was no additional limitation of motion on repetitive motion testing, and the multiple examinations did not reveal that the range of motion in the Veteran's left knee was additionally functionally limited by symptoms such as weakness, stiffness, fatigability, and lack of endurance.  Therefore a compensable rating would not be warranted based on limitation of flexion.  

The rating schedule has recognized that painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, in this case, the Veteran is already rated under DC 5259, which is a diagnostic code that is considered to be range of motion based and therefore cannot be paired with a second range of motion based rating as that would be considered pyramiding.  See VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998) (noting that DC 5259 requires consideration of sections 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion).  As such, a separate rating is not warranted under 38 C.F.R. § 4.59.
  
As to instability/subluxation, the Board notes that the November 2011 VA examination found no instability present in the left knee on physical examination.  This objective evidence is found to have great weight.  VA treatment records likewise fail to show left knee instability.  The Veteran testified that he occasionally felt as if his left knee was going to give out on him, but he stopped short of actually describing instability either in his testimony or in any other statement received during the course of his appeal.  However, the criteria for a 10 percent disability evaluation for lateral instability under DC 5257 were met as of May 21, 2012.  At the VA examination conducted that day, the Veteran was noted to have anterior instability of 1+.  As such, a 10 percent disability evaluation, contemplating mild instability/subluxation, is warranted under DC 5257.  As noted, DC 5257 assigns ratings for mild, moderate and severe instability.  Mild, moderate, and severe are not defined in the Rating Schedule.  In such a situations, rather than applying a mechanical formula, VA must evaluate and weigh all evidence such that the end decisions is equitable and just.  38 C.F.R. § 4.6.  Here, the Board considers the 10 percent rating to be appropriate as the instability appears to be mild.  Several factors support such a conclusion.  First, the anterior instability was 1+, with the other options being normal, 2+ and 3+.  As such, 1+ is closest to normal.  Second, the Veteran's left knee was otherwise stable to valgus and varus pressure, and the Posterior drawer test was normal.

With regard to consideration under DC 5259, the Veteran has been assigned the highest possibility disability evaluation under this code.  DC 5258 is not applicable as the Veteran's meniscus has been removed from his left knee.

Thus, to the extent described above, the Veteran's left knee claim is granted.

Status Post Septorhinoplasty for Nasal Obstruction, with Nasal Valve Reconstruction, bilaterally, and Adjustment Corrective Fracture of the Nasal Bone

Deviation of nasal septum warrants a 10 percent rating when there is 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side. 38 C.F.R. § 4.97, Diagnostic Code 6502.  A 10 percent evaluation is the maximum schedular rating for deviation of the nasal septum under Diagnostic Code 6502. 

The rating schedule authorizes the assignment of a noncompensable evaluation in every instance in which the rating schedule does not provide such an evaluation and the requirement for a compensable evaluation has not been met.  38 C.F.R. § 4.31.

VA treatment records were reviewed but do not address any nasal obstruction.

At the time of a July 2009 VA examination, the Veteran reported having undergone 4 surgeries.  Physical examination revealed that the nasal airway appeared to be slightly decreased, bilaterally.  Intranasally, no abnormality was seen.  The Veteran's nose appeared to be fairly symmetrical, both internally and externally.  Sinus x-rays were normal and clear.  

At his February 2011 hearing, the Veteran testified that he had difficulty breathing normally.  The Veteran indicated that he had not been told how much nasal obstruction from a percentage standpoint that he had.  He stated that he could breathe normally when sitting up.  

Subsequent to the hearing, the Veteran was afforded an additional VA examination in May 2012.  Physical examination revealed that there was not more than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  There was also no permanent hypertrophy of the nasal turbinates.  Sinus x-rays were normal.  There was turbinate asymmetry secondary to reduction of the right from surgery.  The examiner indicated that the Veteran's postsurgical condition did not impact his ability to work.  

The Board recognizes the Veteran's competency to report symptoms and relevant manifestations of a disease or injury that he has personally observed.  To this end, the Veteran is considered competent to report breathing problems, and based on those complaints he was afforded a VA examination to evaluate the severity of his nasal obstruction.  However, whether he is entitled to an increase in rating depends on the degree to which his nasal passages are obstructed.  Such a determination is considered to be medically complex and requires medical training and expertise which the Veteran does not have.  See Layno v. Brown, 6 Vet. App. 465, 469-70   (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (lay persons can only competently identify simple conditions).  As such, the Veteran's statements, while considered competent to establish difficulty breathing, are insufficient to establish that a compensable rating is warranted. 

Here, the VA examination reports are found to fully address the rating criteria and therefore they are considered the most probative evidence.  Unfortunately, the examination reports establish the fact that the Veteran experiences nasal obstruction of less than 50 percent in each passage or complete on one side.  Therefore, the criteria for a compensable rating  have not been met and the Veteran's claim is denied.


Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for degenerative joint disease of the left knee and status post septorhinoplasty for nasal obstruction, with nasal valve reconstruction, bilaterally, and adjustment corrective fracture of the nasal bone.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Veteran's knee disability has manifested in arthritis, painful movement, and limited range of motion.  The schedular criteria for the knee disability specifically provides for ratings based on the presence of painful arthritis; for ratings based on limitations of motion of the knee (including due to pain and other orthopedic factors; see 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca); and for ratings based on other clinical findings such as instability for the knee.  It is therefore felt that the schedular rating criteria reasonably describe the Veteran's left knee disability as he had not identified any left knee symptoms beyond limitation of motion, instability, and pain. 

As it relates to the Veteran's status post septorhinoplasty for nasal obstruction, comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there is a higher rating available under the code addressed in this decision, but the Veteran's disorder is not productive of the manifestations that would warrant the higher rating.  As such, the available schedular evaluations for the service-connected status post septorhinoplasty.  The assigned rating is also based on nasal obstruction which the Board notes is the Veteran's primary complaint (i.e. difficulty breathing).

In this case, comparing the Veteran's disability level and symptomatology of the knee and nasal disorders to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  In the absence of exceptional factors associated with the left knee and the nasal disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for sleep apnea is denied.  

A rating in excess of 10 percent for left knee arthritis is denied.
A separate 10 percent disability evaluation for left knee subluxation/lateral instability from May 21, 2012, is granted.  

A compensable disability evaluation for status post septorhinoplasty for nasal obstruction, with nasal valve reconstruction, bilaterally, and adjustment corrective fracture of the nasal bone, is denied.  


____________________________________________
MATTHEW W. BLACKWELDER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


